Citation Nr: 0835457	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  02-05 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to payment of accrued benefits.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from August 1955 to August 
1958.  He died on October [redacted], 2000.  The appellant is the 
veteran's surviving spouse. 

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of an April 2001 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Denver, Colorado.  

The appellant testified in support of this claim at a hearing 
held in September 2002, before the undersigned Veterans Law 
Judge in Washington, D.C.  A transcript of the hearing 
testimony is now of record.

The Board affirmed the RO's decision in January 2003.  The 
veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
January 2005, the Court issued a Memorandum Decision vacating 
the Board's January 2003 decision and remanding the matter to 
the Board for further development and then readjudication.    

The veteran then filed a Notice of Appeal to the United 
States Court of Appeal for the Federal Circuit (Federal 
Circuit).  In February 2008, the Federal Circuit summarily 
affirmed the Court's January 2005 judgment.

The Board now REMANDS the appellant's claim to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.

In an Appellant's Brief dated October 2003, the appellant 
raises a claim of entitlement to revision or reversal of a 
May 2000 rating decision, in which the RO denied the veteran 
service connection for lung cancer, on that basis that it 
involves clear and unmistakable error.  The Board refers this 
matter to the RO for appropriate action including 
consideration in the first instance.


REMAND

The appellant claims that she is entitled to accrued benefits 
on the basis that the cause of the veteran's death was 
directly related to his service, during which he was exposed 
to radiation.  Additional action is necessary before the 
Board decides this claim.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his or her 
representative, if any, of the information and medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate a claim.  As part of the notice, VA 
is to specifically inform the claimant and his of her 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 
3.159(b), (c) (2007); see also 73 Fed. Reg. 23,353, 23,356 
(Apr. 30, 2008) (to be codified at 38 C.F.R. 
§ 3.159).  

In this case, VA has not provided the appellant VCAA notice, 
adequate or otherwise, regarding her claim.  Any decision to 
proceed in adjudicating it would therefore prejudice the 
appellant in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  

In addition, in its January 2005 Memorandum Decision, the 
Court explained that the radiation dose estimates provided by 
the Defense Threat Reduction Agency (DTRA) had come under 
scrutiny since the National Research Council (NRC) of the 
National Academies issued a report in 2003 questioning the 
estimates.  The Court then instructed the Board to consider 
the effect of the report on the appellant's claim.  Given the 
Court's instruction in this regard, such report should be 
associated with the claims file on remand and considered by 
the RO in the first instance.

Based on the foregoing, the Board REMANDS this case for the 
following action:

1.  Provide the appellant VCAA notice 
pertaining to her claim for accrued 
benefits, which satisfies the Court's 
holding, noted above.  Such notice 
should, in part, inform the veteran of 
the information and evidence necessary 
to substantiate her claim, taking into 
account her assertion that she is 
entitled to accrued benefits because 
her spouse, the veteran, died of a 
disability directly related to his 
service.

2.  Readjudicate the appellant's claim 
based on all of the evidence of record, 
including the May 2003 report from the 
National Research Council (NRC) entitled 
"A Review of the Dose Reconstruction 
Program of the Defense Threat Reduction 
Agency."  If the benefit sought on appeal 
is not granted, provide the appellant and 
her representative a supplemental 
statement of the case and an opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the appellant unless she receives further notice.  
She does, however, have the right to submit additional 
evidence and argument on the remanded claim.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



